Citation Nr: 1820398	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-62 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II. 

2.  Entitlement to a rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy.  

3.  Entitlement to a rating in excess of 10 percent for chronic low back strain.  


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from November 1963 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Janesville, Wisconsin.  Jurisdiction was subsequently transferred to the RO in Cheyenne, Wyoming.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development.  

The Veteran underwent a VA examination for his back in May 2016.  The Veteran contends the examination was inadequate because the examiner did not use the appropriate instrument during his range of motion testing.  In addition, he suggested his back has worsened.  See November 2016 statement.  Given the indication of worsening, the Board finds a remand is warranted to afford the Veteran an examination to determine the current severity of his disability.  

Since the RO issued the statement of the case in October 2016, additional VA treatment  records were associated with the Veteran's file by the RO.  The Board notes that some of these records were for different Veterans.  Since the AOJ has not issued a supplemental statement of the case in this matter following the addition of these records, the Board must remand the claim for such issuance.  38 C.F.R. § 19.9.  After review of the record, the Board finds that upon remand the Veteran should also be scheduled for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance (authorization and consent) from the Veteran, the AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the disabilities in appellate status.  

2.  After completing directive (1), the AOJ should arrange for a VA evaluation by an appropriate VA medical professional to ascertain the current nature and severity of his service-connected diabetes mellitus and lower right extremity diabetic peripheral neuropathy.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's disabilities, noting their frequency and severity.  

Examination results should be clearly reported.  

3.  After completing directive (1), the AOJ should arrange for a VA evaluation by an appropriate VA medical professional to ascertain the current nature and severity of his service-connected back disability.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's disability, noting their frequency and severity.  

The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.  The examiner should also evaluate any associated neurological disabilities.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing, as well as the necessary findings to evaluate whether there is additional functional loss due to flare-ups, weakened movement, excess fatigability, and/or incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed. 

5.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).





